El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal. ’
En el presente caso se trata de cobrar la cantidad de $4,000 de una obligación y sus intereses y habiendo sido desestimada una excepción opuesta por el demandado contra la demanda no fue presentada en tiempo la contestación y el demandante solicitó por escrito del secretario de la corte que anotase la rebeldía del demandado y registrase sentencia condenatoria por las cantidades reclamadas. Dos días después, sin estar anotada la rebeldía ni registrada la sentencia interesada por el demandante, el demandado ra-dicó su contestación y algún tiempo después el secretario registró sentencia condenatoria por la rebeldía del deman-dado. Este entonces solicitó de la corte que anulase esa sentencia y habiendo sido declarada la nulidad el deman-dante apeló de esa resolución.
No hay discusión entre las partes respecto a que en este pleito puede el secretario registrar sentencia en rebeldía del demandado de acuerdo con el artículo 194, No. 1, del Código de Enjuiciamiento Civil, pues la controversia entre ellos es sobre si es nula la sentencia en rebeldía registrada por el secretario después de haber sido presentada la con-*509testación del demandado y cnando el demandante había so-licitado la sentencia en rebeldía.
Para que el secretario pneda registrar sentencia en re-beldía de acnerdo con el artículo antes citado es requisito indispensable que no exista una contestación del deman-dado; y como éste la había presentado cuando el secreta-rio registró la sentencia en rebeldía hay que llegar a la con-clusión de que dicha sentencia es nula, aunque la contesta-ción fué presentada después que el demandante había soli-citado la anotación de rebeldía y el registro de sentencia condenatoria, pues lo importante y decisivo no es, como alega el apelante, la presentación por el demandante del es-crito solicitando la anotación de rebeldía y el registro de la sentencia sino el acto del secretario de hacer tal anota-ción y registro.
El caso de Acock v. Halsey, 90 Cal. 218, tiene bastante analogía con el presente, pues habiendo anotado el secreta-rio en los autos que el demandante desistía de su acción fué presentada después la contestación del demandado y más tarde fué registrada por el secretario la sentencia de desis-timiento de la acción; y habiendo anulado la corte el fallo de desistimiento y siendo apelada esa resolución fué confir-mada, porque una acción no está desistida hasta que se re-gistra el fallo en tal sentido y porque la acción fué desis-tida después de haber sido presentada dicha contestación que solicitaba un remedio afirmativo, la que, aunque pre-sentada después del tiempo concedido por la ley, no podía ser considerada como una nulidad mientras permaneciera en los autos, por lo cual el demandante debió solicitar de la corte que la eliminase, pues aunque tal vez no era estric-tamente regular su .presentación después de vencido el tér-mino pára radicaría sin permiso, como la rebeldía del de-mandado no había sido registrada, la radicación de la con-testación no era una nulidad.

*510
Por lo expuesto la sentencia apelada debe ser confirmada.

El Juez Asociado ■ Sr. Wolf firmó conforme con la sen-tencia.